 


109 HRES 350 IH: Expressing appreciation to the people and Government of Canada for their long history of friendship and cooperation with the people and Government of the United States and congratulating Canada as it celebrates 
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 350 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Stupak (for himself, Mr. Sweeney, Mr. Bass, Mr. McNulty, Mr. Smith of Washington, Mr. Dingell, Mr. Allen, Mr. McDermott, Mr. Michaud, Mr. Peterson of Minnesota, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing appreciation to the people and Government of Canada for their long history of friendship and cooperation with the people and Government of the United States and congratulating Canada as it celebrates Canada Day. 
 
Whereas the United States has a long-cherished economic, social, and political partnership with Canada; 
Whereas the United States and Canada share not only a 5,500 mile border, but also common ideals and cultural affinities; 
Whereas in this era of heightened security, the United States and Canada have renewed cooperative efforts to safeguard the movement of people and goods, improve information-sharing, and strengthen border infrastructure and technology; and 
Whereas July 1st of each year is officially celebrated in Canada as Canada Day in recognition of the anniversary of the establishment of the union of the British North American provinces in a federation called Canada: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its appreciation to the people and Government of Canada for their long history of friendship and cooperation with the people and Government of the United States; and 
(2)congratulates Canada as it celebrates its annual Canada Day. 
 
